DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant’s arguments, see page 6, filed 12/08/2022, with respect to the claim objections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the informalities of the previous claims; thus the objections to these claims have been withdrawn.
4.	Applicant’s arguments, see page 6, filed 12/08/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the 112 rejection; thus the 112 rejections of these claims have been withdrawn.
5.	Applicant's arguments, filed 12/08/2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
On pages 6-7 of the Applicant’s Remarks, with respect to claim 1, the Applicant argues that 1) Lyman et al. in view of Zhou et al. does not show or suggest the claim 1 limitation, "cropping the selected area from the image." and 2) a combination of Lyman et al. and Zhou et al. cannot disclose "generating a second heatmap for the cropped and upscaled selected area of the image" as claimed in claim 1 and 3) the examiner has not made an adequate showing of suggestion or motivation to modify the references as required for an obviousness rejection. The Examiner respectfully disagrees with these arguments.  Regarding the first argument, the claim language is too broad and didn’t provide details of the “selected area”. Therefore, an abnormality region being cropped from medical scan image data or the location of the detected abnormality can be determined based on the location of the pixels with the high abnormality probabilities on the heatmap being generated as shown on figures 12C and 14B would anticipate this limitation (See Lyman- Figs. 7B, 12C, 14B and paragraphs 136, 284). Regarding the second argument, the heat map visualization data indicates a predetermined ordering for the K heat maps, the first heat map of the predetermined ordering can appear at the top -left most spot of the table and the last heat map of the predetermined ordering appears at the bottom-right most of the table. Window 3130 can display the heat maps in accordance with the predetermined ordering, one at a time, in sequence, where the windows displays a next heat map in the predetermined ordering in response to user input indicating the user elects to advance to the next heat map. The next heat map would suggest a second heatmap (See Lyman- paragraphs 323-324). Regarding the third argument, it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lyman to incorporate the teachings of Zhou, and apply carrying out image cropping and zooming to obtain cropped and zoomed images into the second heatmap, as taught by Lyman for upscaling the cropped selected area; generating a second heatmap for the cropped and upscaled selected area of the image. Doing so would provide substantial beneficial technical effects. It is respectfully noted that the combination of prior arts established a prima facie case of obviousness 103 rejection on independent claim.
6.	On page 8 of the Applicant's Remarks, the Applicant argues that the remaining independent claim 10 is not taught by the prior art for reasons similar to those discussed in regard to claim 1, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Claim Rejections - 35 USC § 103  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al., (“Lyman”) [US-2020/0357117-A1] in view of Zhou et al. (“Zhou”) [US-11,023,730-B1]
Regarding claim 1, Lyman discloses a method for generating a visualization for explaining a behavior of a machine learning (ML) model (Lyman- Abstract, A multi-label heat map generating system is operable to receive a plurality of medical scans and a corresponding plurality of medical labels that each correspond to one of a set of abnormality classes […] Preliminary heat map visualization data can be generated for transmission to a client device based on the probability matrix data), the method comprising:
inputting an image into a ML model for an inference operation (Lyman- Figs. 7A-7B show an inference operation; ¶0059, The medical scan image data 410 can include one or more images corresponding to a medical scan; ¶0128, Having determined the subregion training set 1315 of three-dimensional subregions 1310 corresponding to the set of full medical scans in the training set, the medical scan image analysis system can complete a training step 1352 by performing a learning algorithm on the plurality of three-dimensional subregions to generate model parameter data 1355 of a corresponding learning model. The learning model can include one or more of a neural network, an artificial neural network, a convolutional neural network, a Bayesian model, a support vector machine model, a cluster analysis model, or other supervised or unsupervised learning model [a ML model]; ¶0132, an inference step 1354 can be performed on new medical scans to produce inference data 1370, such as inferred output vectors, as shown in FIG. 7B […] This inference step 1354 can correspond to performing the medical scan image analysis function, as defined by the final model parameter data 1355, on new medical scans to generate the inference data 1370, for example, in conjunction with the medical scan diagnosing system 108 to generate inferred diagnosis data or other selected output data for triaged medical scans based on its corresponding the input feature vector [an inference operation]; ¶0253, performing the training step 3010 includes training a neural network, for example where the image data of each the plurality of medical scans is the input data. A vector corresponding to the set of abnormality classes, populated by binary indicators corresponding to which medical labels correspond to each of the plurality of medical scans, can correspond the output data [an inference operation]);
generating a first heatmap for the image using a first visualization method (Lyman- Fig. 12C shows generating heat map visualization data; Fig. 14B shows “Heat Map 1” as a first heatmap for the image; ¶0273-0274, Each preliminary heat map can indicate pixel values or other color values, corresponding to grayscale and/or RGB color values, corresponding to pixels of the input image data; ¶0314, FIG. 14B illustrates an example of a view of interactive interface 3110 that can be displayed by the display device of client device 120, in response to receiving heat map visualization data […] some or all heat maps are displayed in a table 3120 as shown in FIG. 14B. While table 3120 is depicted as a single row, with K columns [a first visualization method], table 3120 can include a single column with K rows, and/or can include any number of rows and columns);
selecting an area of highest attention on the first heatmap using a predetermined threshold (Lyman- Fig. 7B shows abnormality region 1373 as a selected area of attention; ¶0136, A detection step 1372 can include determining if an abnormality is present in the medical scan based on the plurality of abnormality probabilities. Determining if an abnormality is present can include, for example, determining that a cluster of pixels in the same region of the medical scan correspond to high abnormality probabilities [an area of highest attention], for example, where a threshold proportion of abnormality probabilities must meet or exceed a threshold abnormality probability [a predetermined threshold], where an average abnormality probability of pixels in the region must meet or exceed a threshold abnormality probability, where the region that includes the cluster of pixels must be at least a certain size, etc. […] The location of the detected abnormality can be determined in the detection step 1372 based on the location of the pixels with the high abnormality probabilities; ¶0284, the ordering can be established so that one of the set of heat maps corresponding to one of the set of abnormality classes with a highest corresponding global probability value is displayed first);
cropping the selected area from the image (Lyman- Fig. 7B shows abnormality region 1373 as a selected cropped area from the medical scan image data 410; ¶0072, one or more full or cropped image slices 412; ¶0076, The display parameter data 470 can include slice cropping data 474 corresponding to some or all of the slice subset 472, or all of the image slices 412 of the medical scan, and can indicating a selected custom cropped region of each image slice 412 for display, or the same selected custom cropped region for the slice subset 472 or for all slices 412; ¶0138, the abnormality classification function can be trained on a set of two-dimensional cropped slices that include abnormalities. The selected image slices and/or the cropped region in each selected image slice for each scan in the training set can be automatically selected based upon the known location of the abnormality […] one or more selected image slices cropped based on a selected region);
upscaling the  selected area (Lyman- ¶0261, upsampling the results to generate the final feature maps at higher resolution layers […] resolution preserving nonlinear transformations can be incrementally applied be on a channel-wise concatenation of a previous feature map of the current layer and the upsampled feature map of the previous layer […] At the final, highest resolution layer, a probability matrix can be generated by applying a sigmoid function to the final feature map of the highest resolution layer);
generating a second heatmap for  the image (Lyman- ¶0323-0324, the heat map visualization data indicates a predetermined ordering for the K heat maps […] the first heat map of the predetermined ordering appears at the top of the table and where the last heat map of the predetermined ordering appears at the bottom of the table […] the first heat map of the predetermined ordering can appear at the top-left most spot of the table and the last heat map of the predetermined ordering appears at the bottom-right most of the table […] window 3130 can display the heat maps in accordance with the predetermined ordering, one at a time, in sequence, where the window displays a next heat map in the predetermined ordering in response to user input indicating the user elects to advance to the next heat map [a second heatmap]); and
presenting a final visualization for analysis (Lyman- ¶0261, Final feature maps can be generated at each layer, starting at the lowest resolution layer, and upsampling the results to generate the final feature maps at higher resolution layers […] At the final, highest resolution layer, a probability matrix can be generated by applying a sigmoid function to the final feature map of the highest resolution layer; ¶0283-0284, Heat map visualization data can be generated by a post-processing of the preliminary heat map visualization data to mitigate heat map artifacts […] an interface displayed by the display device displays each of a set of heat maps indicated in the heat map visualization data, wherein each of the set of heat maps corresponds to the set of abnormality classes; ¶0324, the last heat map of the predetermined ordering appears at the bottom of the table […] the last heat map of the predetermined ordering appears at the bottom-right most of the table).
Lyman fails to explicitly disclose upscaling the cropped selected area; generating a second heatmap for the cropped and upscaled selected area of the image.
However, Zhou discloses
upscaling the cropped selected area (Zhou- Fig. 7 and col 9, line 66 to col 10, line 2, At 533, carry out ROI extraction to obtain view 535 with two ROIs. Then, at 537, carry out image cropping and zooming to obtain cropped and zoomed images 539 (small regions of interest) [upscaling the cropped selected area]);
generating the cropped and upscaled selected area of the image (Zhou- Fig. 7 and col 9, line 66 to col 10, line 2, At 533, carry out ROI extraction to obtain view 535 with two ROIs. Then, at 537, carry out image cropping and zooming to obtain cropped and zoomed images 539 (small regions of interest) [upscaling the cropped selected area]); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lyman to incorporate the teachings of Zhou, and apply carrying out image cropping and zooming to obtain cropped and zoomed images into the second heatmap, as taught by Lyman for upscaling the cropped selected area; generating a second heatmap for the cropped and upscaled selected area of the image.
Doing so would provide substantial beneficial technical effects.

Regarding claim 2, Lyman in view of Zhou, discloses the method of claim 1, and discloses wherein generating the second heatmap for the cropped and upscaled selected area of the image (see Claim 1 rejection for detailed analysis) further comprises generating the second heatmap for the cropped and upscaled selected area of the image using a second visualization method (Lyman- ¶0280-0281, the heat map post-processing function 3060 can apply other post-processing techniques to the preliminary heat map visualization data [second visualization method]. For example, a border detection function can be applied to determine boundaries/borders corresponding to the portions/regions in the preliminary heat map visualization data where one of abnormalities is present with high confidence, for example with probabilities above a predetermined threshold value […] the heat map post-processing function 3060 can apply a smoothing function to the boundaries to the heat map post-processing function 3060 to filter the boundaries in order to reduce tails, pixelization artifacts, sharp edges and/or other irregularities and artifact [second visualization method]; Zhou- Fig. 7 and col 9, line 66 to col 10, line 2, At 533, carry out ROI extraction to obtain view 535 with two ROIs. Then, at 537, carry out image cropping and zooming to obtain cropped and zoomed images 539 (small regions of interest) [the cropped and upscaled selected area of the image]; col 17, lines 46-52, select from these ROI candidates the ones that can most differentiate the object states. One or more embodiments use Gradient-weighted Class Activation Mapping (Grad-CAM) to perform ROI image selection; col 17, lines 63-66, Grad-CAM [second visualization method] uses the gradient information flowing into the last convolutional layer of the CNN to understand the importance of each candidate image).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lyman to incorporate the teachings of Zhou, and apply Gradient-weighted Class Activation Mapping (Grad-CAM) into the second heatmap, as taught by Lyman for generating the second heatmap for the cropped and upscaled selected area of the image using a second visualization method.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 3, Lyman in view of Zhou, discloses the method of claim 2, and further discloses wherein the first and second visualization methods are each a gradient-weighted class activation mapping (GradCAM) visualization method (Lyman- ¶0280-0281, the heat map post-processing function 3060 can apply other post-processing techniques to the preliminary heat map visualization data [second visualization method]. For example, a border detection function can be applied to determine boundaries/borders corresponding to the portions/regions in the preliminary heat map visualization data [first visualization method] where one of abnormalities is present with high confidence, for example with probabilities above a predetermined threshold value […] the heat map post-processing function 3060 can apply a smoothing function to the boundaries [second visualization method] to the heat map post-processing function 3060 to filter the boundaries in order to reduce tails, pixelization artifacts, sharp edges and/or other irregularities and artifact; Zhou- col 17, lines 46-52, select from these ROI candidates the ones that can most differentiate the object states. One or more embodiments use Gradient-weighted Class Activation Mapping (Grad-CAM) to perform ROI image selection; col 17, lines 63-66, Grad-CAM [second visualization method] uses the gradient information flowing into the last convolutional layer of the CNN to understand the importance of each candidate image).).

Regarding claim 4, Lyman in view of Zhou, discloses the method of claim 2, and further discloses wherein the first visualization method is a gradient-weighted class activation mapping (GradCAM) visualization method and the second visualization method is a visualization method different from the GradCAM visualization method (Zhou- col 17, lines 63-66, Grad-CAM uses the gradient information flowing into the last convolutional layer of the CNN to understand the importance of each candidate image [the first visualization method] (other methods such as SIFT and ORB [the second visualization method] could be used in other embodiments)).

Regarding claim 5, Lyman in view of Zhou, discloses the method of claim 1, and further discloses wherein upscaling the cropped selected area (see Claim 1 rejection for detailed analysis) further comprises one of either zooming in the cropped selected area (Zhou- Fig. 7 and col 9, line 66 to col 10, line 2, At 533, carry out ROI extraction to obtain view 535 with two ROIs. Then, at 537, carry out image cropping and zooming to obtain cropped and zoomed images 539 (small regions of interest) [zooming in the cropped selected area]) or using the cropped selected area from the image when the image has a higher resolution than the cropped image (Zhou- col 17, lines 39-41, he images for each visible ROI are cropped from the raw full resolution [a higher resolution] image frame and resized to a fixed resolution).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lyman to incorporate the teachings of Zhou, and apply zooming in the cropped selected area into Lyman for zooming in the cropped selected area.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 6, Lyman in view of Zhou, discloses the method of claim 1, and further discloses wherein selecting the area of highest attention on the first heatmap using a predetermined threshold (see Claim 1 rejection for detailed analysis) further comprises selecting multiple areas of highest attention that exceed the predetermined threshold (Lyman- ¶0064, The image quality threshold can be the same or different for different subsystems, medical scan modalities, and/or anatomical regions. For example, the medical scan image analysis system can automatically filter training sets based on selecting only medical scans with image quality scores that compare favorably to the image quality threshold; ¶0136, Determining if an abnormality is present can include, for example, determining that a cluster of pixels in the same region of the medical scan correspond to high abnormality probabilities, for example, where a threshold proportion of abnormality probabilities must meet or exceed a threshold abnormality probability, where an average abnormality probability of pixels in the region must meet or exceed a threshold abnormality probability).

Regarding claim 7, Lyman in view of Zhou, discloses the method of claim 1, and further discloses wherein generating a first heatmap for the image using a first visualization method (see Claim 1 rejection for detailed analysis) further comprises generating the first heatmap for the image using GradCAM on a last convolutional layer of a neural network of the ML model (Lyman- ¶0128, The learning model can include one or more of a neural network, an artificial neural network, a convolutional neural network; Zhou- col 17, lines 46-52, select from these ROI candidates the ones that can most differentiate the object states. One or more embodiments use Gradient-weighted Class Activation Mapping (Grad-CAM) to perform ROI image selection; col 17, lines 63-66, Grad-CAM uses the gradient information flowing into the last convolutional layer of the CNN to understand the importance of each candidate image).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lyman to incorporate the teachings of Zhou, and using GradCAM on a last convolutional layer into Lyman for generating the first heatmap for the image using GradCAM on a last convolutional layer of a neural network of the ML model.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 9, Lyman in view of Zhou, discloses the method of claim 1, and further discloses wherein generating the second heatmap for the cropped and upscaled selected area of the image (see Claim 1 rejection for detailed analysis) further comprises generating the second heatmap for the cropped and upscaled selected area using a gradient-weighted class activation mapping (GradCAM) method on a last convolutional layer of a neural network of the ML model (Lyman- ¶0128, The learning model can include one or more of a neural network, an artificial neural network, a convolutional neural network; Zhou- col 17, lines 46-52, select from these ROI candidates the ones that can most differentiate the object states. One or more embodiments use Gradient-weighted Class Activation Mapping (Grad-CAM) to perform ROI image selection; col 17, lines 63-66, Grad-CAM uses the gradient information flowing into the last convolutional layer of the CNN to understand the importance of each candidate image).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lyman to incorporate the teachings of Zhou, and using GradCAM on a last convolutional layer into Lyman for generating the second heatmap for the cropped and upscaled selected area using GradCAM on a last convolutional layer of a neural network of the ML model.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claims 10-16 and 18, all claim limitations are set forth as claims 1-7 and 9 in a computer program comprising instructions executable by a processor and rejected as per discussion for claims 1-7 and 9.

Regarding claim 10, Lyman in view of Zhou, discloses a computer program comprising instructions executable by a processor, for executing a method for generating a visualization for explaining a behavior of a machine learning (ML) model (Lyman- ¶0045, The medical scan image analysis system can include a processing system that includes a processor and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations; Fig. 9 and ¶0185, FIG. 9 presents a flowchart illustrating a method for execution by a medical picture archive integration system 2600 that includes a first memory and a second memory that store executional instructions that, when executed by at least one first processor and at least one second processor, respectfully, cause the medical picture archive integration system to perform the steps; Fig. 12C and ¶0273, FIG. 12C illustrates an embodiment of the multi-label medical scan analysis system 3002 implemented as a multi-label heat map generating system. Preliminary heat map visualization data is generated, for example, by performing a heat map generator function 3040 on the probability matrix data), the executable instructions comprising the method of claim 1.


9.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman in view of Zhou, further in view of Martin et al. (“Martin”) [US-2021/0406678-A1]
Regarding claim 8, Lyman in view of Zhou, discloses the method of claim 1, and fails to explicitly disclose, but Martin discloses wherein the predetermined threshold is equal to a 75th percentile of heatmap values (Martin- ¶0047, The heat map may be represented as a two dimensional image where each pixel of the heat map has an intensity based on the counter value at a particular row and column of the matrix [heatmap values]. A heatmap may have an associated label indicating an associated or correlated state; ¶0097, If the value of the entry associated with a particular state, and thus node of the output layer, is greater than a specified threshold, such as 75% or 0.75, then it may be determined that the likelihood of the state occurring is sufficiently high enough to predict that the state will occur).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Lyman/Zhou to incorporate the teachings of Martin, and apply a specified threshold, such as 75% or 0.75 into the threshold, as taught by Lyman/Zhou so the predetermined threshold is equal to a 75th percentile of heatmap values.
Doing so would learn and predict when an application or system will fail or, more generally, experience particular events such as failures.

Regarding claim 17, all claim limitations are set forth as claim 8 in a computer program comprising instructions executable by a processor and rejected as per discussion for claim 8.


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619